Title: To Benjamin Franklin from Jonathan Nesbitt & Co., 18 February 1784
From: Nesbitt, Jonathan, & Co.
To: Franklin, Benjamin


          
            
              Sir.
              L’Orient Febry. 18th 1784—
            
            We receiv’d in Course the honor of your Excellencys Letter of the 11th: Inst: & Yesterday forwarded those which accompany’d it by the Packet for New York.— We paid for Postage Sixty one Livres fifteen Sols which we have Charged to your Account:—had we thought ourselves at liberty we should have kept them for Captain Conyngham who will Sail on the 21st: Inst: which would have saved so much.— With the greatest Respect we have the honor to remain— Your Excellencys most Obedt. & very humble Servts:—
            
              Jonatn: Nesbitt & Co:
            
          
          
            The Packet Saild yesterday with a very favorable Wind—
          
        